PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Kuchibhotla et al.
Application No. 16/112,633
Filed:  August 24, 2018
Attorney Docket No.  SMM01751-US-CNT
:
:
:   DECISION ON PETITION
:    UNDER 37 CFR 1.78(c)
:


This is responsive to the “Renewed Petition” filed on March 11, 2022, that is being treated as a renewed petition under 37 CFR 1.78(c) to accept an unintentionally delayed claim for the benefit of priority of the prior-filed provisional applications set forth in the corrected Application Data Sheet filed on February 4, 2021.   
 
The renewed petition under 37 CFR 1.78(c) is GRANTED.   

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications filed on, or after, November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 CFR 1.78(a)(4). In addition, the petition under 37 CFR 1.78(c) must be accompanied by:

the reference required by 35 USC 119(e) and paragraph (a)(3) of this section 
to the prior-filed provisional application, unless previously submitted.

the fee set forth in 1.17(m), and

3. 	a statement that the entire delay between the date the claim was due under 
paragraph (a)(4) of this section and the date the claim was filed was unintentional.

The instant non-provisional application was filed after November 29, 2000, and the claim herein for the benefit of priority to the prior-filed provisional application is submitted after the expiration of the period specified in 37 CFR 1.78(a).  Accordingly, having found that the instant petition for acceptance of an unintentionally delayed claim for benefit of priority under 35 U.S.C. § 119 to the prior-filed provisional applications satisfies the conditions of 37 CFR 1.78(c) the petition is granted.1

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 CFR 1.78(c) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt, which includes the priority claim to the prior-filed provisional application is enclosed.

Any inquiries concerning this decision may be directed to the undersigned at (571) 272-3222.

This matter is being referred to Technology Center GAU 2461 for further processing.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  Corrected Filing Receipt	






















    
        
            
    

    
        1 The statement made in the instant renewed petition, taken together with the statements of unintentional delay made in the petition under 37 CFR 1.78(c) filed on February 4, 2021, are being construed to mean that that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the benefit claim was filed was unintentional. Applicant must immediately inform the Office if this is not an accurate construal of the aforementioned statements.